DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant amended claims 1 and 9 – 12 to address formalities and to incorporate Allowable Subject Matter.
Applicant cancelled claims 2 – 8 and 14 – 20.
Applicant added claims 21 – 30 representative of previously withdrawn claims and incorporating other allowable dependent claims into independent form.
The pending claims are 1, 9 – 13, and 21 – 30 [Page 9 lines 1 – 13].

Applicant amends the Drawings and persuasively argues otherwise to overcome Examiner’s Drawing Objections [Page 9 line 14 – Page 10 line 28].
Applicant comments on the Examiner’s Indication of Allowable Subject Matter [Page 11 lines 1 – 9].
Applicant indicates wanting to hold Examiner’s Obviousness-type Double Patenting Rejection in abeyance [Page 11 lines 10 – 20].
Applicant amends the claims and argues against Examiner’s Claim Objections [Page 11 line 21 – Page 12 line 6].  The Examiner in the sole interest to expedite prosecution considers the Objection overcome.
Applicant amends the claims to overcome Examiner’s 112(b) Rejection [Page 12 lines 7 – 19].
Applicant amended the claims to address Examiner’s 101 Rejection [Page 12 line 20 – Page 13 line 5].  The Examiner’s Amendment entered further addresses outstanding parts of the 101 Rejection.

Page 13 lines 6 – 22, filed December 11th, 2020, with respect to claim 1 have been fully considered and are persuasive.  The 35 USC 103 Rejection of amended claim 1 has been withdrawn.

Election/Restrictions
Applicant’s election without traverse of Group III in the reply filed on July 8th, 2010 is acknowledged.

Claims 2 – 6 and 14 – 20 were withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Groups / Invention (I, II, IV, and V), there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8th, 2010.
The requirement is still deemed proper and is therefore made FINAL.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged (CON of US Application 14/831,548 now US Patent #10,248,883 filed on August 20th, 2015).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on December 11th, 2020 was filed before the mailing date of the Notice of Allowance (this Office Action).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
The information disclosure statement (IDS) submitted on March 9th, 2020 was filed before the mailing date of the First Action on the Merits (mailed September 11th, 2020).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Terminal Disclaimer
The terminal disclaimer filed on February 9th, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent #10,248,883 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with the Attorney of Record on February 8th, 2021.
The application has been amended as follows: 
Note: The Examiner only lists claims amended and not repeating previously presented claims.
non-transitory computer-readable data-storage having instructions which can be executed by one or more processors to cause a computing device to:
receive a two-dimensional image of a patient’s teeth taken at a particular time during a course of dental treatment, the two-dimensional image data including associated metadata; and
using the one or more processors:
compare the two-dimensional image with a three-dimensional model representing an expected configuration of the patient’s teeth at the particular time;
determine a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model;
determine an iteration variable N based on the metadata associated with the two-dimensional image data;
iteratively modify the set of virtual-camera parameters N times to modify the generated image, wherein iterative modification includes:
a first adjustment of a current set of virtual-camera parameters for the generated image;
	a second adjustment of the current set of virtual-camera parameters for the generated image, wherein the second adjustment includes: for each jaw of the patient, masking out the other of the two jaws and associated teeth from the generated image, and optimizing the virtual-camera parameters for the generated image with respect to a pixel-associated cost for the generated image and a next corresponding generated image;
a first refinement of the current set of virtual-camera parameters for the generated image; and
a second refinement of the current set of virtual-camera parameters for the generated image; and
generate a comparison value for the two-dimensional image compared to the three-dimensional model.

non-transitory computer-readable data-storage having instructions which can be executed by one or more processors to cause a computing device to:
receive a two-dimensional image of a patient’s teeth taken at a particular time during a course of dental treatment, the two-dimensional image data including associated metadata; and
using the one or more processors:
compare the two-dimensional image with a three-dimensional model representing an expected configuration of the patient’s teeth at the particular time; determine a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model;
determine an iteration variable N based on the metadata associated with the two-dimensional image data;
iteratively modify the set of virtual-camera parameters N times to modify the generated image, wherein iterative modification includes:
a first adjustment of a current set of virtual-camera parameters for the generated image;
a second adjustment of the current set of virtual-camera parameters for the generated image;
a first refinement of the current set of virtual-camera parameters for the generated image, the first refinement including, for each tooth group of a currently considered jaw: masking the generated image to leave the currently considered tooth group, and optimizing the virtual-camera parameters for the generated image with respect to a gradient-vector-based cost for the image and a next corresponding generated image; and
a second refinement of the current set of virtual-camera parameters for the generated image; and
generate a comparison value for the two-dimensional image compared to the three-dimensional model.

non-transitory computer-readable data-storage having instructions which can be executed by one or more processors to cause a computing device to:
receive a two-dimensional image of a patient’s teeth taken at a particular time during a course of dental treatment, the two-dimensional image data including associated metadata; and
using the one or more processors:
compare the two-dimensional image with a three-dimensional model representing an expected configuration of the patient’s teeth at the particular time;
determine a set of virtual-camera parameters that describe an estimated position and orientation of a virtual camera that produces a generated image from the three-dimensional model;
determine an iteration variable N based on the metadata associated with the two-dimensional image data;
iteratively modify the set of virtual-camera parameters N times to modify the generated image, wherein iterative modification includes:
a first adjustment of a current set of virtual-camera parameters for the generated image;
a second adjustment of the current set of virtual-camera parameters for the generated image, the first refinement including, for each tooth group of a currently considered jaw: masking the generated image to leave the currently considered tooth group, and optimizing the virtual-camera parameters for the generated image with respect to a Laplacian-vector-based cost for the image and a next corresponding generated image;
a first refinement of the current set of virtual-camera parameters for the generated image; and
a second refinement of the current set of virtual-camera parameters for the generated image; and
generate a comparison value for the two-dimensional image compared to the three-dimensional model.

Allowable Subject Matter
Claims 1, 9 – 13, and 21 – 30 are allowed.

The following is an examiner’s statement of reasons for allowance: Claim 1 is the representative claim as claims 29 and 30 are allowable for similar reasons.  Claim 1 recites the step of individually masking one of two jaws in a patient to use for model alignment / determination of the optimal virtual camera parameters with a pixel based (or a gradient / Laplacian based technique in claims 29 and 30).
Claim 29 and 30 recite “tooth groups” which are intended to be more than one tooth similar to jaws but recite masking and a computation step for use in determining optimal virtual camera parameters with gradient / Laplacian based search techniques.
Claims 9 – 13 depend on claim 1 and thus are similarly Allowed.
Claims 21 – 28 depend on claim 1 and thus are similarly Allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The Examiner in the Conclusion Section cites the closest pertinent art considered including updated search and consideration.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Jesenko, et al. (US PG PUB 2015/0178908 A1 referred to as “Jesenko” throughout) teaches the number of iterations for particular algorithms is obvious (see Examiner’s NPL Search notes for citation of references related which use a fixed number of iterations).  Feng, et al. (US PG PUB 2016/0210500 A1 referred to as “Feng” throughout) teaches using a predetermined number of iterations for matching facial features.  Sagawa (US PG PUB 2008/0253651 A1 referred to as “Sagawa” throughout) teaches in Figures 11 and 24 teaches considering portions of images, but not to use for alignment / viewpoint determination as claimed.  Sasaki, et al. (US PG PUB 2006/0188144 A1 referred to as “Sasaki” .
References which do NOT overcome the Applicant’s priority date includes: Hillen (US PG PUB 2019/0313963 A1 referred to as “Hillen” throughout); Braunston (US Patent #10,007,987 B1 referred to as “Braunston” throughout).
Previously recited references against the claims include: Salah, et al. (US Patent #10,485,638 B2 referred to as “Salah” throughout); Fisker (WO2015/063032 A1 referred to as “Fisker” throughout) [Cited in Applicant’s March 9th, 2020 IDS as Item #282 (Page 11)]; and Xiao, et al. (US PG PUB 2010/0214289 A1 referred to as “Xiao” throughout).
References found in updated search and consideration including Interference search: Wu, et al. (US Patent #10,076,389 B2 referred to as “Wu” throughout) is a general version of the pending claim with an X-ray source, but does not address the pixel computation techniques as in the present invention.  Sachdeva, et al. (US PG PUB 2004/0197727 A1 referred to as “Sachdeva” throughout) teaches in claim 64 repeated alignment techniques but lacks all the adjustment particulars.  Glinec, et al. (US PG PUB 2018/0296080 A1 referred to as “Glinec” throughout) does not overcome the Applicant’s priority date and the invention is directed towards changing scanning rates.  Kopelman, et al. (US PG PUB 2015/0209118 A1 referred to as “Kopelman” throughout) has matching and iteratively adjusting parameters (claims 37 and 45), but lacks the image processing particulars in the present independent claims.  Saitoh, et al. (US PG PUB 2013/0345491 A1 referred to as “Saitoh” throughout) teaches in Paragraphs 222 and 257 position determination to align images, but lacks the particulars in pixel costs and gradient search techniques.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tyler W Sullivan whose telephone number is (571)270-5684.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TYLER W. SULLIVAN/             Primary Examiner, Art Unit 2487